Title: From Benjamin Franklin to Cadwalader Evans, 7 September 1769
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Sir:
London, Sept. 7, 1769.
I have now before me your Favours of June 11, and July 15, I thank you for communicating to me the Observations of the Transit made by Messrs. Biddle & Bayley. I gave them Immediately to Mr. Maskelyn, the Astronomer Royal, who will compare and digest the whole received from different Parts of the world, and report thereon to the Royal Society. They are the only ones I have received from our Society; those made by the others were sent to Mr. Penn. Being last week with Mr. Maskelyn at Flamstead House, I found he had got them. I shall send him to-day the correct account which I have since received from you via Liverpool.
I should be very sorry that any thing of Party remained in the American Philosophical Society after the Union. Here the Royal Society is of all Parties, but Party is entirely out of the Question in all our Proceedings.
It grieves me to hear that our Friend Galloway is in so bad a State of Health. He should make a long Journey, or take a Sea voyage. I wish he would come to London for the Winter.
Mr. Henry’s Register, which you communicated to me last Year, is thought a very ingenious one, and will be published here tho’ it has been long delay’d.
I have not seen Mrs. Dowell. I suppose she is not yet come to Town. At least I have not heard of her being here, tho’ possibly she might while I was in France.
Our friend W[harton], who is always complaining of a constant Fever, looks nevertheless fresh and jolly and does not fall away in the least. He was saying the other day at Richmond (where we were together dining with Govern’r Pownall) that he had been pestered with a Fever almost continually for these three years past and that it gave away to no medicines, all he had taken advis’d by different Physicians having never any Effect towards removing it. On which I ask’d him, if it was not now time to enquire whether he had really any Fever at all? He is indeed the only instance I ever knew of a Man’s growing fat upon a Fever. But I see no Occasion for reading him the Lecture you desired, for he appears to be extreamly temperate in his Eating and Drinking. His affairs here are I think in a good Train, but every thing to be transacted in our great Offices, requires time. I suppose he will be hardly able to return before the Spring.
By a ship just sailed from hence, the Captain, a Stranger whose name I have forgotten, I send you a late French Treatise on the management of Silk-worms. It is said to be the best hitherto published, being written in the Silk country by a Gentleman well acquainted with the whole affair. It seems to me to be (like many other French Writings) rather too much drawn out in Words; but some Extracts from it, of the principal Directions, might be of Use, if you would translate and publish them. I think the Bounty is offer’d for Silk from all the Colonies in general. I will send you the Act. But I believe it must be wound from the Cocoons, and sent over in Skeins. The Cocoons would Spoil on the Passage, by the dead Worm corrupting and staining the Silk. A Public Filature should be set up, for winding them there: Or every Family should learn to wind their own. In Italy they are all brought to Market, from the the neighboring Country, and bought up by those that keep the Filatures. In Sicily each Family winds its own Silk, for the sake of having the Remains to card and spin for Family use. If some Provision were made by the Assembly for promoting the growth of Mulberry Trees in all Parts of the Province, the Culture of Silk might afterwards follow easily. For the great Discouragement to breeding Worms at first, is, the Difficulty of getting Leaves, and the being obliged to go far for them. There is no doubt with me but that it might succeed in our Country. It is the happiest of all Inventions for Cloathing. Wooll uses a good deal of Land to produce it, which, if employed in raising Corn would afford much more Subsistance for Man, than the Mutton amounts to. Flax and Hemp require Land, impoverish it, and at the same time permit it to produce no Food at all. But Mulberry Trees may be planted in Hedge Rows, or Walks or Avenues, or for Shade, near a House, where nothing else is wanted to grow. The Food for the Worms which produce the Silk is in the Air, and the Ground under the Trees may still produce Grass, or some other Vegetable good for Man or Beast. Then the Wear of Silken Garments continues so much longer, from the Strength of the Materials, as to give it greatly the Preference. Hence it is that the most populous of all Countries, China, clothes its Inhabitants with Silk, while it feeds them plentifully and has besides a vast Quantity both of raw and manufactured to spare for Exportation. Raw Silk here, in Skeins well wound, sells from 20 to 25s. pr. lb. But if badly wound is not worth 5s. Well wound is where the Threads are made to cross each other every way in the Skein, and only touch where they cross. Badly wound is where they are laid parallel to each other; for so they are glu’d together, break in unwinding them, and take a vast deal of time more than the other, by losing the End every time the Thread breaks. When once you can raise plenty of Silk, you may have Manufactures enow from hence. With great Esteem, I am, my dear Friend, Yours affectionately,
B. Franklin
